GUARANTY

 

In order to induce BRASWELL ENTERPRISES, L.P., a limited partnership located in
the State of California (“Lender”), to loan the principal amount of One-Million
and No/100 Dollars ($1,000,000.00) to i2 TELECOM INTERNATIONAL, INC., a
Washington corporation (“Borrower”), evidenced by that certain Promissory Note
executed by Borrower contemporaneously herewith (the “Note”), PAUL R. ARENA (the
“undersigned”) hereby irrevocably, unconditionally, and absolutely guarantees
fifty percent (50%) or Five-Hundred Thousand and No/100 Dollars ($500,000.00) of
the due performance and punctual payment in full of all obligations and all
costs, including attorneys’ fees, arising out of Borrower’s obligations under
the Note (all such obligations, costs, expenses and liabilities being
hereinafter referred to as the “Obligations”), pursuant to the terms and
conditions set forth herein.

 

The Undersigned hereby waives diligence, presentment, protest, notice of
dishonor, extension of time of payment, and notice of acceptance of this
Guaranty and hereby consents to any and all forbearances and extensions of time
of payment of the Obligations and to any and all of the changes in the terms,
covenants and conditions thereof hereafter made or guaranteed.

 

The Undersigned agrees that this Guaranty shall constitute a guaranty of payment
and not of collection and that, upon a reasonable determination by Lender that
it will not be able to collect the Obligations in full or without substantial
delay from other sources, this Guaranty may be enforced by Lender at any time
after ninety (90) days after the Obligations become due and payable whether on
the Maturity Date (as defined in the Note) or by acceleration or otherwise, upon
written notice to the Undersigned without first (i) making any effort whatsoever
at collection of the Obligations from Borrower or any other party that may be
liable therefor (including filing suit or proceeding to obtain or assert a claim
for judgment against Borrower or any such other party), the right to require
Lender to take action against Borrower as provided in O.C.G.A. §10-7-24 being
hereby expressly waived, or (ii) exercising or asserting any other right or
remedy that may be available in connection with the Obligations.

 

In the event of the Undersigned’s failure to pay the Obligations when due
hereunder, the Undersigned shall pay all expenses of Lender actually incurred by
Lender in enforcing and collecting under this Guaranty, including reasonable
attorneys’ fees and expenses.

 

No delay or omission by Lender in exercising any of its rights, remedies, powers
and privileges hereunder and no course of dealing between Lender, on the one
hand, and Borrower, the Undersigned or any other person, on the other hand,
shall be deemed a waiver by Lender of any of its rights, remedies, powers, and
privileges, even if such delay or omission is continuous or repeated; nor shall
any single or partial exercise of any right, remedy, power or privilege preclude
any other or further exercise thereof by Lender or the exercise of any other
right, remedy, power or privilege by Lender.

 

This Guaranty shall inure to the benefit of Lender and its successors and
assigns, and shall be binding upon the Undersigned and his respective successors
and assigns. This instrument constitutes the entire agreement as to the subject
matter contemplated hereby.

 

544011



This instrument has been made and delivered in Georgia and shall be governed by
the laws of Georgia. If any provision of this instrument shall be prohibited by
or invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this instrument. This instrument may be
executed in counterparts and delivered by facsimile, each of which counterpart
shall be deemed an original but all of which shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the Undersigned has executed and delivered this Guaranty as
of March 25, 2008.

 

 

 

 

 

Paul R. Arena, Individually

 

 

ACCEPTED:

 

 

Braswell Enterprises, L.P.

Audrey L. Braswell,

President

 

 

 

 